FILED IN                                                                                    PD-1496-14
COURT OF CRIMINALAPPEALS                                                            COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
       May 27, 2015                                                                Transmitted 5/27/2015 4:02:23 PM
                                                                                     Accepted 5/27/2015 4:11:48 PM
   ABELACOSTA,CLERK                        NO. PD-1496-14                                            ABEL ACOSTA
                                                                                                             CLERK
                                        COA NO. 02-11-00253-CR

                                                                                         ~--c.A_ -t-D
                                  COURT OF CRIMINAL APPEALS
                                        AUSTIN, TEXAS                                     {p- &- \ S'
                                                                                                    fC

       JOE DALE JOHNSON                                                                       5--~~-fJ
                Appellant

                                                    vs.
       THE STATE OF TEXAS
            Appellee



                    UNOPPOSED FIRST MOTION BY APPELLANT TO
               EXTEND TIME TO FILE HIS PRINCIPAL BRIEF ON THE MERITS

                 Now comes Joe Dale Johnson, appellant in the above-styled and numbered

           cause, and moves this honorable Court to grant an extension of time to file

           Appellant's brief. This motion is made according to Rules 38.6 and 10.5(b) of the

           Texas Rules of Appellate Procedure and for good cause appellant shows the Court

       <   the following:

                                                     I.

                 The Appellant is currently incarcerated in the Texas Department of Criminal

           Justice-Institutional Division for three consecutive life sentences .

                                                   . II.

                  No prior extensions have been requested or granted.


                                                      1
                                         III.

      This case is on discretionary appeal from the Second Court of Appeals of Fort

Worth, Texas.

                                          IV.

      Appellant's Brief was due on May 22, 2015.

                                          IV.

      Appellant requests a thirty (30) day extension to file his brief.    This will

extend the filing date until Sunday, June 21, 20.15.

                                          v.
      Appellant relies on the following facts as good cause for the requested

extension:

      Counsel for Appellant, Jeff Eaves, has been involved m numerous cases,

including being retained on several first degree felony charges:

      State v. Catlin Wayne Briscoe, 182-663-C, Wichita County, Texas (unindicted

case); Injury to Child Causing Death.

      State     v.   Christopher   Hernandez,   55,910-B,   Wichita   8ounty,   Texas

Unauthorized Possession of a Firearm by a Felon, TDJC# 01730212, Parole

Revocation.

      State of Texas v. Robert Earl Collins, 182,323-C, (unindicted cases), Wichita

County, Criminal Conspiracy-Aggravated Promotion of Prostitution, Trafficking of

Persons, Aggravated Promotion of Prostitution, Compelling Prostitution.

       State v. James Liberty, 54,838-A, Money Laundering Over $20,000 and under
                                           2
$100,000, on the trial docket of the 30th District Court for the month of April and

May, 2015.

       State of Texas v. Ashley Calloway, 182,664-B, (unindicted case), Wichita

County, Texas, Injury to a Child involving Death.

                              PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this thirty (30) day extension of time until June 21, 2015.

                                               Respectfully, submitted,

                                               Jeff Eaves
                                               Attorney at Law
                                               900 8th St., Ste. 1030
                                               Wichita Falls, Texas 76301
                                               Telephone: (940) 322-2002
                                               Facsimile: (940) 322-1001
                                               eaveslaw@att.net



                                         ~ffEaves
                                               State Bar 24045820


                       CERTIFICATE OF CONFERENCE

       Prior to the filing of this motion, I personally conferred with First Assistant
District Attorney of Wichita County, John Gillespie, on May 27, 2015 and he did not
object to granting of this extension of time to file Appellant's Brief on the Merits.




                                           3
                         CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was mailed AND hand-delivered
to Wichita County District Attorney's Office, Wichita County Courthouse, Wichita
Falls, Texas 76301 on 27th of May 2015.




                                         4